Citation Nr: 0946116	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  06-05 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1957 to 
February 1958.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal of an August 2005 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
and Insurance Center (ROIC) in Philadelphia, Pennsylvania.

In November 2009, the Board granted service connection for 
right ear hearing loss, and a higher initial rating for a 
right ankle disability.  It also remanded the tinnitus issue 
for further development.  The development was undertaken and 
the case has been returned to the Board.


FINDINGS OF FACT

The Veteran does not have current tinnitus.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a Veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Pelegrini 
v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), 
see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a June 2005 letter, issued prior to the initial 
adjudication of the claim, the RO notified the Veteran of the 
evidence needed to substantiate his claim for service 
connection.  The letter satisfied the second and third 
elements of the duty to notify by informing the Veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.

The Veteran has substantiated his status as a Veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims, by a February 2007 letter issued in conjunction with 
the February 2007 supplemental statement of the case.  

VCAA notice should be given before an initial AOJ decision is 
issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  
While complete VCAA notice was provided after the initial 
adjudication of the claim, this timing deficiency was 
remedied by the issuance of VCAA notice followed by 
readjudication of the claim.  Mayfield v. Nicholson, 444 F. 
3d 1328 (Fed. Cir. 2006).  The claim was readjudicated in the 
February 2007 SSOC.  Therefore, any timing deficiency has 
been cured.



The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, VA treatment records and 
private medical records.  Additionally, the Veteran was 
provided a proper VA examination in March 2009.

The RO requested the Veteran's personnel records, but the 
National Personnel Records Center (NPRC) indicated that these 
records were missing and presumed destroyed by fire.  
Destruction of service department records does not create a 
heightened benefit of the doubt, but only a heightened duty 
on the part of VA to consider the applicability of the 
benefit of the doubt, to assist the claimant in developing 
the claim, and to explain its decision.  Cromer v. Nicholson, 
19 Vet. App. 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 
(1996).  

Where service department records are missing, VA also has a 
duty to search alternate sources of service records.  
Washington v. Nicholson, 19 Vet. App. 362 (2005).  In this 
case the record contains the Veteran's DD-214 showing his 
duties during service, and the Board has accepted his reports 
of the circumstances of his service.

VA has complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires competent 
evidence of (1) a current disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
nexus between the claimed in-service disease or injury and 
the present disability.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) 
(table); see also Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed.Cir.2009).

"[L]ay evidence can be competent and sufficient to establish 
a diagnosis of a condition when (1) a layperson is competent 
to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional."  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Analysis

The Veteran's DD-214 reflects that he served as a gunner 
during his military service.  The Veteran testified that he 
was exposed to loud noises from gun fire during service.  

The Veteran contends that he developed tinnitus in service 
when he worked as a gunner and that it has continued to the 
present time.  Specifically, he stated that during service, 
there was an incident where his ear started bleeding after 
hours of firing a gun and that he was sent to the field 
infirmary where a medic put cotton in his ear to stop the 
bleeding and after which, he developed ringing in his ear.  
See February 2005 statement.  The Veteran is competent to 
report the trauma.  
His statement is credible and consistent with the 
circumstances of his service.  Hence, the acoustic trauma is 
deemed to have occurred.  38 U.S.C.A. § 1154(a), (b) (West 
2002).  

However, the Board notes that there is no post-service 
evidence of tinnitus.  In the Veteran's initial claim for 
benefits received in April 2002, he did not mention tinnitus 
or ringing in his ears.  His statements during the course of 
this appeal also fail to specifically mention current 
tinnitus.

The closest he came to reporting current tinnitus was in a 
February 2005 statement in which he wrote that following 
trauma in service he experienced ringing in his right ear.  

The post-service medical evidence of record consists of 
treatment records from the VA Medical Center in Coatesville, 
private treatment records from A.C., MD and the report of the 
March 2009 VA examination. These records do not show that the 
Veteran has reported or been diagnosed as having tinnitus.  

During an October 2006 examination by Dr. A.C., the Veteran 
complained of difficulty hearing from his right ear since he 
was a gunner in the military, but he did not report any 
symptoms of tinnitus.  At the VA examination in March 2009, 
he reported military noise exposure and recounted the 
aforementioned in-service incident when he had bleeding from 
his right ear.  He reported that he had severe tinnitus and 
hearing loss at that time, and that although the hearing loss 
remained, the tinnitus eventually went away.  The examiner 
noted that the Veteran did not have any current complaints of 
tinnitus.

As noted above, service connection requires a showing of 
current disability.  A current disability is shown if the 
claimed condition is demonstrated at the time of the claim or 
while the claim is pending.  McClain v. Nicholson, 21 Vet App 
319 (2007).  While the Veteran is competent to report 
tinnitus, Palczewski v. Nicholson, 21 Vet App 174 (2007), he 
has not reported that disability at any time since the 
current claim.  In addition, there is no medical evidence of 
tinnitus at any time since the current claim.

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the Veteran's claim.  Reasonable 
doubt does not arise, and the claim is denied.  38 U.S.C.A. 
§ 5107(b) (West 2002).


ORDER

Service connection for tinnitus is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


